DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2021 has been entered.
Allowable Subject Matter
Claims 1-4, 6-9, 11-16, and 19-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record and relied upon does not anticipate or render obvious, alone or in combination, the features of the independent claims. The claims require the device to comprise a sensor which is configured to detect the position of a pierceable seal and to indicate the status of fluid transfer based upon the detected position of the seal. It is not known from the prior art to utilize a pierceable valve member in the manner claimed so as to achieve the claimed result. Movable seals are known from the prior art, for example Zook (US 4,775,470) teaches a diaphragm comprising a magnet at its center and which the distance of the magnet from position sensors indicates the position of the seal within the chamber allowing for control of the system based upon the sensed position. However, the diaphragm of Zook is not capable of being pierced and is not configured to function in the claimed manner. It would not have been obvious to one of ordinary skill in the art to modify the magnet of Zook to allow the diaphragm to be pierced thereby causing the deformation which is sensed by the sensors as the structure and end use of each device are different. It is not known to utilize a pierceable seal which changes position and which position is detected so as to allow a user to determine the status of fluid flow through the seal as claimed. For at least this reason the claims are considered allowable over the prior art made of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238.  The examiner can normally be reached on M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MANUEL A MENDEZ/Primary Examiner, Art Unit 3783